       Case 2:15-cr-00526-HB Document 82 Filed 06/10/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :              CRIMINAL ACTION
                                      :
           v.                         :
                                      :              NO. 13-236
MOHAMED MANSARAY                      :              NO. 15-526

                                   ORDER

          AND NOW, this     10th   day of June, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the petition of defendant Mohammed Mansaray for an

order transferring him to home confinement is DENIED.


                                           BY THE COURT:



                                           /s/ Harvey Bartle III      __ ____
                                                                           J.
